Citation Nr: 0512201	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation for cancer of the esophagus 
and colon with metastasis to the lungs and liver for accrued 
purposes.

2.  Entitlement to compensation for diabetes mellitus for 
accrued purposes.

3.  Entitlement to an increased evaluation for residuals of 
prostate cancer due to herbicide exposure, status post 
radical prostatectomy, evaluated as 60 percent disabling, for 
accrued purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to April 
1976.  He died in June 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

2.  Colon cancer, liver cancer, and esophageal cancer were 
not present in service or manifested within one year of the 
veteran's discharge from service, nor are they otherwise 
related to service.

3.  The preponderance of the evidence is against a finding 
that cancer of the lungs is a primary cancer or is otherwise 
related to the veteran's service.

4.  Colon cancer, liver cancer, and esophageal cancer are not 
presumptive diseases to herbicide-exposed veterans.

5.  Competent evidence of a current diagnosis of diabetes 
mellitus, Type II, is not of record.

6.  At the time of the veteran's death, he was in receipt of 
the maximum evaluation for his service-connected residuals of 
prostate cancer.


CONCLUSIONS OF LAW

1.  Cancers of the esophagus, colon, liver, and lungs were 
not incurred in or aggravated by service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  An increased evaluation for residuals of prostate cancer, 
for accrued purposes, would not assist the appellant in 
obtaining additional benefits.  See Mintz v. Brown, 6 Vet. 
App. 277, 283 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the claimant has in her possession pertaining to 
the claim.  

In the instant case, VA has notified the appellant of the 
information and evidence not of record that is necessary to 
substantiate her claims for compensation and an increased 
rating for the service-connected prostate cancer, all for 
accrued purposes, in the November 2002 statement of the case.  
The statement of the case also notified the appellant that VA 
was responsible for getting relevant records held by any 
federal agency, which included medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  VA also told the appellant that on her 
behalf, it would make reasonable efforts to obtain any 
relevant records not held by a federal agency, which could 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  
Additionally, the statement of the case fully provided the 
laws and regulations pertaining to entitlement to the 
benefits sought, which included the provision that informed 
the appellant that if she had any evidence in her possession 
that pertained to the claims, she should submit that 
evidence.  The Board finds that the duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.

The Board recognizes that the November 2002 statement of the 
case, which provided the appellant with the notice 
requirements under the VCAA, was not what is truly 
contemplated as an adequate VCAA notification; however, the 
Board finds no prejudice to the appellant.  In an accrued 
benefits claim, the evidence used is that which was of record 
at the time of the veteran's death, including the evidence 
that was in existence at the time of the veteran's death.  
Following the issuance of the statement of the case, the 
appellant submitted a VA Form 9, stating that she had 
submitted all available evidence to have her claims 
adjudicated.  She added, "Between what I have submitted 
myself, and what is in my husband's claim[s] folder, you 
should have everything you need to make a favorable ruling."  
Therefore, any error resulting from the lack of an actual 
"VCAA letter," was harmless error, as it pertains to these 
issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the appellant submitted records at 
the time she filed her claim for accrued benefits.  She has 
not indicated the existence of any additional records that 
would aid in substantiating the claims, and, in fact, has 
stated she has no additional evidence to submit.  Although an 
examination was not provided in connection with the 
appellant's claims for accrued benefits, examinations were 
provided in connection with the veteran's claims for 
compensation and an increased evaluation.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision
A.  Compensation

At the time of the veteran's death, he was service-connected 
for residuals of prostate cancer due to herbicide exposure.  
He was subsequently diagnosed with colon cancer, lung cancer, 
esophageal cancer, and liver cancer.  In a September 2001 
statement, he asserted that his cancers were those associated 
with Agent Orange exposure.  The appellant has asserted the 
same argument.

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2004).

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Compensation for malignant 
tumors may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Compensation may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  
All of the presumptive cancers may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
compensation.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Cancer of the esophagus, lungs, colon, and liver

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of compensation for cancer of the esophagus and colon 
with metastasis to the lungs and liver.  The reasons follow.

The veteran's service medical records are completely negative 
for any complaints or clinical findings associated with the 
esophagus, the colon, the lungs, and the liver.  Reports of 
medical examination showed that clinical evaluations of the 
mouth and throat, endocrine system, abdomen and viscera, and 
lungs and chest were normal.  

The evidence of record shows that the veteran was diagnosed 
with colon cancer, esophageal cancer, liver cancer, and lung 
cancer in 2000, which is more than 20 years following the 
veteran's discharge from service.  There is no evidence in 
the record that any of these cancers were manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  Additionally, no medical 
professional has attributed any of these diagnoses to the 
veteran's service.  Thus, the Board finds that compensation 
is not warranted based upon direct causation.  

The primary thrust of the appellant's contentions is that the 
veteran's cancers were the result of his exposure to Agent 
Orange.  By virtue of the veteran's service in Vietnam, he is 
presumed to have been exposed to such substance.  There is no 
affirmative evidence to the contrary, and therefore Agent 
Orange exposure is conceded.  Despite the appellant's 
assertions, however, the record does not show a relationship 
between the veteran's exposure to Agent Orange and the 
development of his colon, liver, esophageal, and lung 
cancers.  The Board is aware that lung cancer is one of the 
cancers associated with Agent Orange exposure; however, in 
this case, the preponderance of the evidence is against a 
finding that the veteran's lung cancer was a primary cancer.  
Rather, the medical evidence establishes that the veteran's 
lung cancer was a metastasis from the esophageal cancer.  In 
a December 2001 VA examination report, the examiner stated 
that the veteran's metastasis to the lung was from the 
esophageal cancer.  Esophageal cancer, which is the primary 
cancer that metastasized to the lungs, and liver cancer are 
not one of the cancers associated with Agent Orange exposure, 
and no medical professional has attributed either diagnosis 
to Agent Orange exposure.  Thus, compensation for esophageal 
cancer, metastatic lung cancer, and liver cancer is not 
warranted on a presumptive basis.

The appellant submitted information from a website that 
addressed a report linking herbicide exposure to certain 
illnesses.  In it, it was stated, "The report concludes 
further that there is 'sound scientific evidence of an 
association with exposure to agent orange, but the evidence 
does not reach the level of formal statistical significance, 
for the following additional effects:' cancers of the kidney, 
testicles, stomach, prostate, colon, . . . ."  (Emphasis 
added.)  The Secretary of VA has determined that "the 
credible evidence against an association between herbicide 
exposure and gastrointestinal tract cancer outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist."  68 
Fed. Reg. 27,630, 27,639 (May 20, 2003).  Therefore, the 
veteran is not entitled to presumptive compensation for colon 
cancer.

While the appellant asserts that compensation for cancers of 
the esophagus, liver, lungs, and colon are attributable to 
service, to include the veteran's exposure to Agent Orange, 
she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claims 
for compensation for cancers of the colon, esophagus, liver, 
and lungs, for accrued purposes, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

2.  Diabetes mellitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of compensation for diabetes mellitus, type II, for 
accrued purposes.  The probative evidence of record 
establishes that the veteran did not have type II diabetes 
mellitus during his lifetime.  A December 2001 VA examination 
report shows that the examiner noted the veteran had 
hyperglycemia in 2000.  Following testing done at that time, 
the examiner concluded that the veteran's hyperglycemia 
appeared to have been related to his steroid intake.  He 
added that the veteran was not on steroids at that time and 
that the veteran's fasting glucose was "actually low at 
70."  He then concluded that "the diagnosis of type 2 
diabetes mellitus cannot be made at this time."  Such 
conclusion is supported by the veteran's private physician.  
In a January 2002 notation, he stated that while the veteran 
was on chemotherapy, he had developed "chemo/steroid induced 
diabetes, highest glucose was 281."  He then stated that 
after chemotherapy, the veteran's blood sugars had remained 
normal.  There is no competent evidence of a diagnosis of 
diabetes mellitus, type II in the record.  

Therefore, without competent evidence of a current diagnosis 
of diabetes mellitus, type II, compensation cannot be granted 
for such disability on any basis.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the appellant has asserted that the veteran had 
diabetes mellitus, she is not competent to make that 
assertion, as that requires a medical opinion.  See Espiritu, 
2 Vet. App. at 494.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for compensation for diabetes mellitus, 
type II, for accrued purposes, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Increased Rating

At the time of the veteran's death, he was service connected 
for residuals of prostate cancer due to herbicide exposure.  
The disability was evaluated at 60 percent, and he was in 
receipt of a total rating for compensation based upon 
individual unemployability.  The appellant claims that the 
veteran warranted an increased evaluation for his service-
connected disability.  

The RO denied the claim by stating the veteran was in receipt 
of individual unemployability, which conferred the maximum 
evaluation for that condition and that "[n]o additional 
benefits would be payable even if the evaluation of the 
condition were increased to the next higher evaluation."  
The Board agrees with this finding and is denying the 
appellant's claim for an increased evaluation for residuals 
of prostate cancer, for accrued purposes, on that same basis.  
As there is no demonstration of "actual or potential" 
entitlement to any additional benefits, as the veteran was in 
receipt of the maximum evaluation for that condition, the 
claim is denied.  See Mintz v. Brown, 6 Vet. App. 277, 283 
(1994) (Board does not have jurisdiction to review a case if 
no benefit would accrue to the claimant).  


ORDER

Compensation for cancer of the esophagus and colon with 
metastasis to the lungs and liver, for accrued purposes, is 
denied.

Compensation for diabetes mellitus, for accrued purposes, is 
denied.

An increased evaluation for residuals of prostate cancer due 
to herbicide exposure, status post radical prostatectomy, 
evaluated as 60 percent disabling, for accrued purposes, is 
denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


